


110 HRES 1280 IH: Honoring and recognizing the life,

U.S. House of Representatives
2008-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1280
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2008
			Mr. Tiberi (for
			 himself, Mr. Regula,
			 Mr. Boehner,
			 Mr. Hobson,
			 Ms. Pryce of Ohio,
			 Mr. LaTourette,
			 Mr. Chabot,
			 Mr. Kucinich,
			 Mr. Turner,
			 Mrs. Schmidt,
			 Mr. Jordan of Ohio,
			 Mr. Wilson of Ohio,
			 Mr. Latta, and
			 Mr. Ryan of Ohio) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring and recognizing the life,
		  achievements, and contributions of John Henderson McConnell.
	
	
		Whereas John Henderson McConnell was born on May 10, 1923,
			 in Pughtown, West Virginia, and grew up during the Great Depression;
		Whereas he served his country honorably in the United
			 States Navy aboard the U.S.S. Saratoga during World War II;
		Whereas he founded Worthington Industries in 1955 and grew
			 it into one of Central Ohio’s 10 largest public companies;
		Whereas Worthington Industries is now traded on the New
			 York Stock Exchange, has made a profit in every year since it was founded, and
			 now employs 8,000 people in 69 facilities in 11 countries;
		Whereas Mr. McConnell was named Chief Executive Officer of
			 the Year by Financial World magazine and Industry Week magazine recognized him
			 for Excellence in Management;
		Whereas Mr. McConnell’s leadership style, which has been
			 included in the business curriculum at Harvard University, embodies the
			 company’s philosophy of We treat our customers, employees, investors and
			 suppliers as we would like to be treated.;
		Whereas the leadership of Mr. Mac earned
			 the loyalty of his employees, who raised $50,000 to construct a fountain
			 bearing his name on the banks of the Scioto River in 1986;
		Whereas through his philanthropic pursuits, Mr. McConnell
			 became widely recognized as one of Columbus, Ohio’s most generous
			 citizens;
		Whereas, last year, McConnell donated $1,000,000 to
			 Worthington, Ohio’s Peggy R. McConnell Arts Center, named after his late
			 wife;
		Whereas Mr. McConnell donated $15,000,000 to establish the
			 McConnell Heart Hospital and Health Center in Columbus, Ohio;
		Whereas he endowed one of the National Football Foundation
			 and College Hall of Fame’s National Scholar-Athlete Awards in 1999 with a
			 $300,000 gift to the organization;
		Whereas he was the recipient of the Horatio Alger Award
			 and the National Football Foundation Gold Medal Award;
		Whereas Mr. McConnell was the majority owner of the
			 Columbus Blue Jackets and the leader of the effort to bring the National Hockey
			 League franchise to Columbus in 1997;
		Whereas Mr. McConnell also was one of the early investors
			 in the Columbus Crew franchise and previously was a minority owner of the
			 Pittsburgh Pirates and the Columbus Destroyers;
		Whereas he received the 33rd degree Scottish Rite Mason,
			 the Ohio Governor’s Award, and the Michigan State University Outstanding Alumni
			 Award;
		Whereas Mr. McConnell was inducted into the Junior
			 Achievement National Business Hall of Fame, the Central Ohio Business Hall of
			 Fame, and the Columbus Hall of Fame; and
		Whereas Mr. McConnell is survived by his son, John, of
			 Galena, Ohio, his daughter, Margaret, of New Orleans, Louisiana, and 7
			 grandchildren, K.C. and Jennifer Kollis; John H. II, Jessica, Porter, and Colin
			 McConnell; and Luke Edmunds: Now, therefore, be it
		
	
		That the House of Representatives honors
			 and recognizes the life, achievements, and contributions of the late John
			 Henderson McConnell.
		
